Title: To James Madison from John Leonard, 17 March 1803
From: Leonard, John
To: Madison, James


					
						Sir
						Evan’s Hotel Baltimore 17 March 1803
					
					The Brig Hope of this place will sail on Thursday next for Óporto in Portugal in which vessel I intend to Embark and shall immediately after my arrival there proceed to Madrid.  It will give me great pleasure to be the bearer of any commands you may have for that country, to which be assured I will pay due attention.
					permit me to ask the honor of a few lines of introduction from you to Mr. Pinkney.
					With best Complits to Mrs Madison & Miss Pain I remain with great Respect—Yr Obedt. hble. Servt.
					
						J Leonard
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
